Case 9:21-mj-08338-WM Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 5




                                                                           SP

                                                                    Sep 1, 2021

                                                                             West Palm Beach




  September 1, 2021
Case 9:21-mj-08338-WM Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 5
Case 9:21-mj-08338-WM Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 5
Case 9:21-mj-08338-WM Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 5




                          1st
Case 9:21-mj-08338-WM Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 5
